DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 6/21/2022.
2. 	Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26
Claims 1, 2, 4, 6, 9, 10, 12, 14, 17, 18, 20, 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim (10) Limitations
Abstract Idea/Insignificant Activity
A computer-implemented method for preventing impermissible access to one or more network devices of a digital wallet service by verifying a plurality of new users during enrollment to a digital wallet application, the digital wallet application including a digital wallet computing device in communication with a plurality of user computing devices associated with the plurality of new users, said digital wallet computing device comprising one or more processors in communication with one or more memory devices, said computer-implemented method comprising:
Certain Methods of Organizing Human Activity
storing, by the digital wallet computing device, in the one or more memory devices, a plurality of enrollment procedures for accessing an issuer website associated with completion of enrollment to the digital wallet application; 
Insignificant Extra Solution Activity
causing to be displayed, at each one of the plurality of user computing devices, during a respective online purchase transaction initiated by a corresponding new user using a respective user computing device to access a merchant's website, an authentication webpage displayed over the merchant's website, wherein the respective user computing device is automatically redirected from the merchant's website to the authentication webpage;
Insignificant Extra Solution Activity
receiving, from the authentication webpage respectively accessed using the respective user computing device of the plurality of user computing devices, an enrollment request to the digital wallet application from the corresponding new user, the enrollment request including (i) device attribute data for the respective user computing device including at least one of an IP address, a physical address associated with the IP address, a device type, an operating system type, a browser type, a mobile request indicator, a device-stored language preference, at least one cookie, and an HTTP address, the device attribute data collected from the respective new user's computing device during access of the authentication webpage by a machine-executed script embedded in the authentication webpage, and (ii) at least one of a phone number and an email address previously registered with an issuer of a payment account of the corresponding new user;
Certain Methods of Organizing Human Activity
verifying, by the digital wallet computing device, the new user is registered with one of a plurality of issuers by performing a lookup in a registry of user data populated by a plurality of issuers using a respective at least one of the phone number and the email address;
Mental Process (observation, evaluation, judgement or opinion)
in response to the verification, calculating an initial confidence level by applying a plurality of fraud rules to the device attribute data, wherein the  initial confidence level for the corresponding new user represents a level of confidence that the enrollment request from the respective user computing device is not fraudulent, wherein applying the plurality of fraud rules includes electronically comparing collected device attribute data to historical attribute data stored in the one or more memory devices, wherein the stored historical attribute data is associated with prior known fraudulent activities;
Mental Process
retrieving, from the one or more memory devices, either a first enrollment procedure or a second enrollment procedure of the plurality of enrollment procedures based on the calculated initial confidence level;
Mental Process
in response to completion of either the first enrollment procedure or the second enrollment procedure by the new user, granting access to the new user to the digital wallet application;
Certain Methods of Organizing Human Activity
wherein, when the calculated initial confidence level of the corresponding new user represents a high level of confidence, the first enrollment procedure is retrieved and includes a streamlined procedure configured to automatically direct the new user's computing device from the authentication webpage to the issuer website to complete the enrollment request, and transmit, to the new user's computing device, an electronically executable instruction causing the new user's computing device to automatically access the issuer website from the authentication webpage to enable completion of the enrollment request according to the first enrollment procedure, such that the issuer website is automatically displayed on the new user computing device for accessing the digital wallet application when the first enrollment procedure is triggered after the enrollment request is verified as being not fraudulent, thereby reducing a likelihood of a data breach; and
Certain Methods of Organizing Human Activity
wherein, when the calculated authentication initial confidence level of the corresponding new user represents a low level of confidence, and to reduce a likelihood of a data breach prior to automatically directing the new user's computing device to the issuer website, the second enrollment procedure is retrieved and includes a step-up challenge enrollment procedure configured to present the new user with an authentication challenge that must be successfully completed by the new user prior to allowing the new user access to the issuer website to complete the enrollment request, and transmit, to the new user's computing device, an electronically executable second instruction causing the new user computing device to automatically present the authentication challenge to enable completion of the enrollment request according to the second enrollment procedure.
Certain Methods of Organizing Human Activity


The Federal Circuit has held abstract the concepts of collecting and analyzing information for the purpose of preventing improper access in FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016), verifying the validity of a credit card transaction over the Internet in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011), “[v]erifying financial documents to reduce transactional fraud” in Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 978 (Fed. Cir. 2020), “the formation of financial transactions in a particular field … and data collection related to such transactions” in Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1372 (Fed. Cir. 2017).
Hence, the claimed limitations are similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); controlling access to a platform (Ericsson v. TCL); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource); voting, verifying and submitting vote for tabulation (Voter Verified).
Controlling access to resources is exactly the sort of process that “can be performed in the human mind, or by a human using a pen and paper,” which the courts have repeatedly deemed unpatentable.  See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011).  The idea long predates Applicant’s claims and is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans to applicants based on suitability and intended use).  In each of these circumstances, as in the claims at issue, a request is made for access to a resource, that request is received and evaluated, and then the request is either granted or not.
Courts have repeatedly found the concept of controlling access to resources via software to be an abstract idea.  See Smart Sys. Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1371 (Fed. Cir. 2017) (claim involving “denying access to a transit system if the bankcard is invalid” was directed to an abstract idea); Prism Techs. LLC v. T-Mobile USA, Inc., 696 F. App’x 1014, 1017 (Fed. Cir. 2017) (abstract idea of “providing restricted access to resources”); Smartflash LLC v. Apple Inc., 680 F. App’x 977 (Fed. Cir. 2017) (abstract idea of “conditioning and controlling access to data”). The claims at issue here are no different.
Examiner also notes that in a card transaction, it is the card issuer that facilitates commerce between the purchaser and the merchant, by assuming the risk of fraud.  Verifying a transaction to avoid fraud is a fundamental economic principle or practice.  See, e.g., Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 976 (Fed. Cir. 2020).  In Bozeman Financial, the Federal Circuit held that “verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”  Cardholder fraud costs card issuers millions of dollars every year.  Here, the claims are ultimately directed to making the determination during enrollment request whether to assume the risk of the transaction by the requestor.  Thus, this is a financial risk prevention measure.  The claims are primarily directed to minimizing economic losses.  Hence, the concept of enrollment verification for mobile wallet is no different from the mitigating settlement risk of Alice; transaction performance guaranty of buySAFE; and rules based tasks for processing insurance claims of Accenture.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – security protocol, determining unique identifier, comparing attribute data, directing to a website – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception.  
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract ideas, are: a digital wallet computing device and a user computing device.  A close look at the Specification failed to locate any disclosed embodiments of the digital wallet computing device 212.  Under BRI, the digital wallet computing device 212 (as shown in Fig. 5) can be any generic computing device.  Similarly, the user computing device 508 (as depicted in Fig. 5) appears to be a generic desktop computer.  Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
Fig. 6 provides only very high level flow diagram for the claimed invention consisting of: receiving enrollment request, calculating authentication level of enrollment request, performing a lookup, and transmitting enrollment request to new user.  As in Affinity Labs, “[n]othing in the flow chart or the text of the specification provides any details regarding the manner in which the invention accomplishes the recited functions.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016). Id. at 1260.
The invocation in the claims of functional results ‘verify,’ ‘calculate,’ and ‘grant access’ are stated at a very high level of generality and does not sufficiently describe how to achieve these results in a non-abstract way.  “Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017).
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment procedure to user; when authentication level represents low level of confidence, transmit step-up challenge enrollment procedure; grant access in response to completing first or second enrollment procedures – using generic computers.  Thus, they are not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computing devices as tools.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computing device to perform the steps of – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment procedure to user; when authentication level represents low level of confidence, transmit step-up challenge enrollment procedure; grant access in response to completing first or second enrollment procedures – amounts to no more than mere instructions to apply the exception using generic components which is not sufficient recite an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving enrollment request to a digital wallet application; comparing user attribute data such as phone number and email address to a registry of users; calculating authentication level based on the comparison and fraud rules representing confidence level of not being fraud; when authentication level represents high level of confidence transmit enrollment procedure to user; when authentication level represents low level of confidence, transmit step-up challenge enrollment procedure; grant access in response to completing first or second enrollment procedures – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Examiner has withdrawn the previous obviousness rejection of the claims.  With respect to subject matter eligibility, Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that even if the claims do not improve computer functionality, they improve the technology used for registration and verification of new users to a network based service.  Appellant asserts that claim 1 recites not merely the concept of selecting an enrollment procedure based on an initial confidence level for a new user, but rather a specific technical adaptation to a digital wallet computing device that expands the functionality of the registration and verification prior to enrollment to solve an existing problem with automatically directing new users to an issuer website and automatically accessing the issuer website.
Examiner respectfully disagrees.
As explained before, to require additional level of scrutiny in the form of step-up challenge based on authentication level is conceptual advice for fraud reduction measures in connection with commercial or legal interactions and thus directing new users to an issuer website is merely organizing human activity.
Applicant argues that the pending claims are not directed to an abstract idea; that claim 1 recites additional elements that solve a technical problem.
Examiner respectfully disagrees.
Examiner points out that what Applicant refers to as additional elements are not additional elements but merely instructions to implement the abstract idea.  Contra Applicant’s assertions, the only additional elements are computing device and user computing device (see Prong 2 above).  The steps of causing the new user’s computing device to automatically access the issuer website; causing the user computing device to automatically present the authentication challenge are mere instructions to implement certain methods of organizing human activity on the user computing devices.  See MPEP 2106.05(f) Mere Instructions To Apply An Exception [R-10.2019].  Courts have held that limiting an abstract idea to a particular technological environment does not render the claims any less abstract.  See Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) (“[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim[] any less abstract.”).  Furthermore, the limitation of receiving device attribute data via a script is mere insignificant data gathering activity.  
Applicant also argues that the claims improve the underlying security challenge enrollment technology.
Examiner finds this unpersuasive because directing new users to an issuer website and automatically access the issuer website is not a technical solution to a technical problem but merely carrying out certain methods of organizing human activities.  The concept of deciding to subject a user to a step-up challenge when the calculate authentication level is low is a simple mental process.  Fraud is a business problem and not a technical problem.  Using a step-up challenge to scrutinize a user having low authentication score may help a business deter possible fraud but it has no effect on improving computers or technology.
Applicant also asserts that the claims are directed to significantly more than an abstract idea; that the office action provides no indication that the recitations of the pending claims as an ordered combination are well understood, routine or conventional as in BASCOM Global.
Examiner respectfully disagrees.
In BASCOM, the court found that the inventive concept consisted of installing a filtering tool at a specific location (a remote ISP server), remote from the end-users, with customizable filtering features specific to each end user.  The Court held that this design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.  Thus, BASCOM was upheld for offering a specific technical solution to a technical problem of providing internet content filtering on local computers.
But, unlike the filtering system improvements in BASCOM that added significantly more to the abstract idea in that case, the claimed invention here merely uses generic computing components to implement the abstract ideas of calculating level of confidence to determine whether user computing device is not fraudulent.  In contrast with BASCOM, the claims do not perform technical improvements such as local packet filtering that were unconventional in the art.  Localized packet filtering was deemed a technical improvement that was unconventional in the art.  In contrast, directing new users to an issuer website is merely a certain method of organizing human activity and does not constitute significantly more.  Using a generic computing device to calculate confidence level by applying fraud rules and comparison of device attribute data to historical fraud activity does not rise to the level of technical improvement as the ability to perform customized packet filtering.
Hence, the BASCOM standard does not apply here.
Previously Addressed Arguments
Applicant argues that the claim as a whole integrates that recited judicial exception into a practical application under the second prong.  Applicant argues that claim 1 recites a technical solution to the technical problem of online authentication technology as recited in Para [0007] of the Specification.  
Applicant argues that Para [0024], [0031], [0034] of the Specification provides enhanced data security by restricting access to the user’s vulnerable data.
Examiner disagrees.
Comparing phone number and email address, calculating authentication level, determining level of confidence retrieving enrollment procedure and assigning users to an authentication level are methods of organizing human activity that can be carried out mentally by a human operator.  A human operator may mentally compare a new user enrollment request with printed fraud rules, visually or mentally determine the confidence level for the enrollment request and visually or mentally determine whether the user enrollment request is fraudulent or not.  Under the 2019 PEG, the “Mental Process” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  A claim recites a mental process when the claim encompasses acts people can perform using their minds or pen and paper (Cybersource v. Retail Decisions).  
The independent claims do not describe any technical details on how authentication levels are implemented.  The steps recited in the Specification and the claims, at most, refer to a high level conceptual framework for subjecting a user to a higher level of authentication (step-up challenge) if he or she does not meet the level of confidence.  This is not a specific technique for improving a computer but a change in the abstraction providing the principles for step-up challenge.  Claims have to describe how to solve a problem in a manner that encompasses something more than “principle in the abstract.”
The claim provides less of a specific means or method than a result or effect that itself is an abstract idea.  A step-up challenge is nothing more than a second layer of abstraction.  An approach as such is a conceptual idea.  To be patent eligible, software inventions must make “non-abstract improvements to existing technological processes and computer technology.” 
To require additional level of scrutiny in the form of step-up challenge based on authentication level is conceptual advice for fraud reduction measures in connection with commercial or legal interactions.  All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation, or in how the processing technologically achieves those results.  Comparing phone number and email address, determining whether authentication of user represents a high or low level of confidence – is merely similar to concepts previously identified by courts as abstract, e.g., obtaining and comparing intangible data (Cybersource v. Retail Decisions).  
Thus Examiner finds that the claims are directed to achieving the result of verifying digital wallet enrollment request based on obtaining a level of confidence from a calculated authentication level, as distinguished from a technological improvement for achieving or applying that result.  
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the additional elements do not integrate the additional limitation into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
Applicant argues that the Office Action provides no indication that the recitations of the pending claims are well-understood, routine and conventional.
Examiner disagrees.
Applicant appears to contend that the Examiner is required to provide evidence that the activities recited in limitations (i)-(iii) are not well understood, routine, and conventional (WURC).  But these limitations form part of the identified abstract idea, and the Examiner is not required to show that the abstract idea is WURC.  Berkheimer does not stand for the position that every single element of a claim has to be customary but only that the additional claim elements, beyond the abstract idea, must be shown to be customary to sustain this rejection.
Under the Berkheimer memorandum (directed to the second part of the Alice/Mayo framework), the Examiner is only required to show that the additional elements – such as a processor – are well-understood, routine, and conventional features in the prior art.  The Examiner is not required to show (a) the abstract idea, or (b) the abstract idea in combination with the argued additional elements, is similarly well-understood, routine, and conventional.  See, e.g., Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”); see also Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d 1354, 1359 (Fed. Cir. 2018) (“It is clear from Mayo that the 'inventive concept' cannot be the abstract idea itself.”).
Here, the only additional element(s) recited in the claims, that are not part of the abstract idea, are: a digital wallet computing device and a user computing device.  A close look at the Specification failed to locate any disclosed embodiments of the digital wallet computing device 212.  Under BRI, the digital wallet computing device 212 (as shown in Fig. 5) can be any generic computing device.  Similarly, the user computing device 508 (as depicted in Fig. 5) appears to be a generic desktop computer.  
The Specification does not indicate that consideration of these elements as an ordered combination adds any significance beyond the additional elements, as considered individually.  Rather, the Specification indicates that the invention is directed to an abstract idea and that the additional element(s) have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.  For the above reasons, Applicant’s arguments are not persuasive.
For the above reasons, claims are patent-ineligible under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693